 Case: 4:19-cv-02366-SNLJ Doc. #: 53 Filed: 03/09/20 Page: 1 of 3 PageID #: 833



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI

KARLA K. ALLSBERRY and                )
LORI RUSSELL                          )     Case No. 4:19-cv-02366
                                      )
      Plaintiffs,                     )
                                      )     PLAINTIFFS DEMAND TRIAL BY
vs.                                   )     A JURY ON ALL COUNTS
                                      )
JUDGE PATRICK S. FLYNN, In his        )
Individual Capacity,                  )
KATHY HALL, In her Individual         )
Capacity,                             )
DIANNE DOLL, In her Individual        )
Capacity,
SHERIFF JOHN COTTLE, In his        )
Individual Capacity,               )
DEPUTY SHERIFF RYAN PARKER, )
In his Individual Capacity,        )
DEPUTY SHERIFF/BAILIFF JULIE )
CONNOR, In her Individual Capacity )
and DEPUTY SHERIFF/BAILIFF         )
ANTONIO PINEIRO, In his Individual)
Capacity                           )
                                   )
       Defendants.                 )

        MOTION TO LIFT THE STAY FOR THE LIMITED PURPOSE
       OF PERMITTING THE ISSUANCE AND SERVICE OF SUMMONS
             ON NEWLY ADDED DEFENDANT DIANNE DOLL

      COME NOW Plaintiffs, Karla Allsberry and Lori Russell, and move the

Court to lift the stay for the limited purpose of permitting the issuance of

Summons and service of Summons on the newly added Defendant, Dianne

Doll, and for the purpose of permitting the Attorney General’s Office to enter an

appearance on behalf of Dianne Doll, if they choose to waive service, as follows:




                                   Page 1 of 3
Case No. 4:19-cv-02366
Case: 4:19-cv-02366-SNLJ Doc. #: 53 Filed: 03/09/20 Page: 2 of 3 PageID #: 834



      1.    The Court previously granted the Motion to File the Second

Amended Complaint and to add Dianne Doll as a party Defendant, then stayed

the case for about six months, until September 2020.

      2.    Plaintiffs move the Court to lift the stay for the limited purpose of

permitting them to obtain issuance of Summons and service of Summons on

Dianne Doll, with the understanding that no further action will be taken

against Dianne Doll so long as the stay remains in place.

      3.    Plaintiffs also move the Court to lift the stay to permit the Attorney

General’s Office to enter an appearance on behalf of Dianne Doll, should they

choose to waive service of Summons.

      4.    A proposed Order is attached.

      WHEREFORE, Plaintiffs, Karla Allsberry and Lori Russell, move the court

to lift the stay to permit the issuance and service of Summons on Dianne Doll,

and alternatively to allow the Attorney General to enter an appearance on

behalf of Dianne Doll, if it chooses to waive service of Summons.

                                     /s/ David M. Duree
                                     David M. Duree, MBE 21003
                                     David M. Duree & Associates, P.C.
                                     312 South Lincoln Avenue
                                     P.O. Box 1416
                                     O’Fallon, IL 62269
                                     Tel: 618-628-0186
                                     Fax: 618-628-0259
                                     Email: law@dmduree.net

                                     Attorney for Plaintiffs, Karla K. Allsberry
                                     And Lori Russell




                                   Page 2 of 3
Case No. 4:19-cv-02366
 Case: 4:19-cv-02366-SNLJ Doc. #: 53 Filed: 03/09/20 Page: 3 of 3 PageID #: 835



                          CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was filed
electronically with the Clerk this 9th day of March 2020 and that the Clerk’s
office electronically served a copy on the following:

john.taylor@ago.mo.gov
Mr. John Taylor
Missouri Attorney General’s Office
P.O. Box 861
St. Louis, MO 63188
Attorney for Judge Patrick S. Flynn,
Kathy Hall and Dianne Doll

khenson@pcblawfirm.com
Mr. D. Keith Henson
Paule, Camazine & Blumenthal, PC
165 North Meramec Avenue, Suite 110
St. Louis (Clayton), MO 63105-3772
Attorney for Defendants Cottle, Parker, Connor and Pineiro



                                       /s/ David M. Duree
                                       David M. Duree, MBE 21003
                                       David M. Duree & Associates, P.C.




                                   Page 3 of 3
Case No. 4:19-cv-02366
